DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 12 are objected to because of the following informalities:  In claim 5, line 2, it appears that the word –more—should be inserted immediately after the word “or” in order to make grammatical sense.  Also, in claim 12, line 3, immediately before the word “bin”, it appears that the word –a—should be inserted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Girtman et al. (US-2017/0096308).
 	The Girtman et al. publication shows a suction type end effector (408) comprising a first set of suction cups (422), a second set of suction cups (424) each having a smaller diameter that each cup of the first set, and a plurality of actuation mechanisms (442, 448, 450) wherein each suction cup is independently actuated through a designated actuation mechanism.
 	Regarding claims 2-4, as best shown in Figure 30B, pairs of the larger suction cups (422) are aligned along vertical axes (one cup in the top row is aligned above one corresponding cup in the bottom row), and the entire middle row of the smaller cups (424) are aligned along a horizontal axis.
 	In regard to claim 7-9, a control and visualization system (180) monitors signals from associated sensors to determine which suction cups (422, 424) to activate for a particular strategy dependent upon the object(s) to be grasped.
 	Regarding claim 12, in Figure 26A, the end effector is shown grasping an object from a clutter of multiple objects.
	In regard to claims 14 and 15, a “kitting” operation can be interpreted to mean an operation involving moving one or more objects from an initial location to a second location where the objects are to be assembled or bundled together.  The Girtman et al. end effector is configured to function in such a “kitting” operation.

Claim(s) 1, 2, 5, 6, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas et al. (US-2020/0262069).
 	The Douglas et al. publication shows an embodiment in Figures 1-5 comprising a first set of suction cups (40a, 40b) and a second set of suction cups (50a, 50b) of smaller diameters than the cups of the first set wherein each suction cup is individually connected to a source of vacuum through connectors (36a-d) and can therefore be independently activated.
 	Regarding claim 6, as best shown in Figures 2 and 5, the base plate (30) is generally a rhombus or diamond shape in that its opposing sides are of equal lengths, and its opposing angles are equivalent.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0056], line 1, it appears that “2A” should be changed to –2B--.  In paragraph [0058], line 2, the second occurrence of “smaller” should be changed to –larger--.  In paragraph [0066], line 3, the number “330” should be changed to –320--.  In paragraph [0067], line 1, the number “330” should be changed to –320--.  In paragraph [0068], line 3, the number “330” should be changed to –320--.  In paragraph [0075], line 3, the number “358” should be changed to –348--.  
Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kniss (US-7,281,739), Tanaka (US-5,609,377), and Singh et al. (US-2017/0166407) all show suction gripping devices having multiple suction cups with different diameters.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
12/8/2022